DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  “a BPD” and “a basal plane dislocation” both appear to be referring to the same basal plane dislocation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-14
Regarding Claim 1, the limitation “wherein a defect which extends in an offset direction and has an aspect ratio of more than 1 is observed in the first observation step, and the observed defect is discriminated as a BPD” would render the claims indefinite since 1) it is unclear what would be considered as “an offset direction” that “a defect” extends therein, 2) “an aspect ratio of more than 1” is not defined in the claim and it is unclear, for example, what would be considered as two quantities for obtaining the ratio, and 3) “a BPD” as an abbreviation is not defined in the claim.   Claim 8 reciting “a defect which extends in an offset direction and has an aspect ratio of more than 1; discriminating the observed defect as a BPD” is also rejected with the same reason for rejecting claim 1 as discussed above.  Dependent claims, which depend from claim 1 or claim 8, are also rejected by virtue of their dependencies.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukada et al. (US 2019/0376206 A1; hereinafter “Fukada”) in view of Hiyoshi (US 2017/0317174 A1).
Regarding Claim 1, referring to at least Figs. 1, 3(a), and related text, Fukada teaches an evaluation method of a SiC epitaxial wafer comprising: a first observation step of preparing a SiC epitaxial wafer (10 including 1 and 2) having a high-concentration epitaxial layer (2a) having 18 cm-3 or more (paragraphs 75-78 and 104.  For example, 2a epitaxially formed on 1 with an impurity concentration of 1 x 1019 cm-3), and performing the observation step to observe a basal plane dislocation (BPD) as a defect extending in an offset direction (paragraphs 47 and 61, a photoluminescence image detection method to observe a basal plane dislocation 2A existing in (0001) plane (c-plane), which is a basal plane of the SiC single crystal).
However, Fukada does not explicitly disclose the photoluminescence detection method involving: irradiating the SiC epitaxial layer with excitation light; and observing via band-pass filter having a wavelength band of 430 nm or less the surface irradiated with the excitation light.  Hiyoshi teaches an evaluation method of a SiC epitaxial wafer (paragraph 1), comprising: a photoluminescence detection method involving: irradiating a epitaxial layer (12) of a SiC epitaxial wafer (10 including 11 and 12) with excitation light (paragraphs 24 and 54); and observing via band-pass filter having a wavelength band of 430 nm or less (a band-pass filter having a wavelength of 390 nm) the surface irradiated with the excitation light in order to detect the defects such as stacking faults (fig. 1 and paragraph 54).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Fukada with that of Hiyoshi in order to utilize the photoluminescence detection method to detect the defects such as the stacking faults.  
While the combined teaching of Fukada and Hiyoshi appears to show an aspect ratio of the basal plane dislocation 2A in a width to a height greater than 1:1 (Fukada, fig. 3, 2A extending in a diagonal direction as shown in fig. 3), the combined teaching does not explicitly disclose “an aspect ratio of more than 1 is observed in the first observation step”.  However, it is prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 8, referring to at least Figs. 1, 3(a), and related text, Fukada teaches a manufacturing method of a SiC epitaxial wafer comprising: stacking a high-concentration epitaxial layer (2a) having an impurity concentration of 1 x 1018 cm-3 or more on one surface of a SiC substrate (a combination of 1 and 2) (paragraph 104, for example, 2a epitaxially formed on 1 with an impurity concentration of 1 x 1019 cm-3); performing the observation step to observe/discriminate a basal plane dislocation (BPD) as a defect extending in an offset direction (paragraphs 47 and 61, a photoluminescence image detection method to observe/discriminate a basal plane dislocation 2A existing in (0001) plane (c-plane), which is a basal plane of the SiC single crystal); and stacking a drift layer (2b) on the high-concentration epitaxial layer (paragraphs 56 and 104).
However, Fukada does not explicitly disclose the photoluminescence detection method involving: irradiating the SiC epitaxial layer with excitation light; and observing via band-pass filter having a wavelength band of 430 nm or less the surface irradiated with the excitation light.  Hiyoshi teaches an evaluation method of a SiC epitaxial wafer (paragraph 1), comprising: a photoluminescence detection method involving: irradiating a epitaxial layer (12) of a SiC 
While the combined teaching of Fukada and Hiyoshi appears to show an aspect ratio of the basal plane dislocation 2A in a width to a height greater than 1:1 (Fukada, fig. 3, 2A extending in a diagonal direction as shown in fig. 3), the combined teaching does not explicitly disclose “an aspect ratio of more than 1 is observed in the first observation step”.  However, it is noted that the combined teaching teaches identical observing step via the band-pass filter having a wavelength band less than 430 nm as claimed.  Then, since the process steps disclosed in the combined teaching of Fukada and Hiyoshi is identical to that of the claim, claimed property or function, the aspect ratio more than 1, is presumed to be obvious: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new ground of rejection as set forth above in this current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL WHALEN/Primary Examiner, Art Unit 2829